Citation Nr: 9908555	
Decision Date: 03/29/99    Archive Date: 04/06/99

DOCKET NO.  93-11 496	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disorder.  

2.  Entitlement to an increased rating for hiatal hernia, 
currently rated 30 percent disabling.  

3.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently rated 30 percent disabling.  

4.  Entitlement to an increased rating for right eyebrow and 
left temple scars, currently rated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Associate Counsel 


INTRODUCTION

The veteran had active service from September 1966 to 
September 1968.  The case was remanded to the RO in March 
1995.  In June 1998, the RO increased the ratings for hiatal 
hernia and PTSD to 30 percent.  The previously separate 
noncompensable ratings assigned for the right eyebrow and 
left temple scars were combined and a 10 percent rating was 
assigned.  The veteran has continued his appeals on these 
claims.  While the case was in a remand status, the RO also 
granted a permanent and total disability rating for pension 
purposes, and that claim is no longer before the Board.  


FINDINGS OF FACT

1.  The veteran was seen for complaints of left shoulder pain 
in service.

2.  Approximately one year after service, he underwent 
surgery for a tear in the subscapularis portion of the 
rotator cuff in the left shoulder, which was related to an 
injury in service.  

3.  The veteran's hiatal hernia is productive of no more than 
considerable impairment of health.  

4.  The veteran's PTSD produces definite, but not greater, 
impairment of social and industrial adaptability; reduced 
reliability and productivity due to symptoms such as 
flattened affect, speech disturbances, panic attacks, etc. 
are not shown.  

5.  The veteran's facial scars are moderate and do not 
produce marked and unsightly deformity.  


CONCLUSIONS OF LAW

1.  A left shoulder disorder was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 1998).  

2.  A rating in excess of 30 percent for a hiatal hernia is 
not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
1998); 38 C.F.R. § 4.114, Code 7346 (1998).  

3.  A rating in excess of 30 percent for PTSD is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
1998); 38 C.F.R. § 4.132, Code 9411 (effective prior to 
November 7, 1996); 38 C.F.R. § 4.130, Code 9411 (effective 
from November 7, 1996).  

4.  A rating in excess of 10 percent for right eyebrow and 
left temple scars is not warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 1998); 38 C.F.R. § 4.118, Code 7800 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's Form DD-214 shows that he received the Purple 
Heart, Combat Infantryman's Badge, and Bronze Star for combat 
operations against the enemy during the Vietnam War.  Service 
medical records indicate that he was treated for complaints 
of nervousness, and he was placed on psychiatric profile and 
limited to garrison duty in August 1967.  He complained of 
left shoulder pain in May 1968.  There was a question of 
traumatic bursitis and x-rays disclosed no significant 
abnormality.  

A May 1969 VA hospital summary shows that the veteran was 
admitted for complaints of left shoulder pain of one year's 
duration.  He felt pain with external rotation and abduction 
of the left shoulder and a pop associated with this pain.  
Exploratory surgery disclosed a tear in the subscapularis 
portion of the rotator cuff.  

On VA psychiatric examination of the veteran in August 1990, 
the diagnoses included PTSD.  On VA examination in September 
1990, 2 inch scars were noted on his left forehead and above 
the right eyebrow.  In February 1991, the RO granted service 
connection and assigned a 10 percent rating for PTSD.  

In a June 1991 statement in which he asserted a claim for 
service connection for a left shoulder disorder, the veteran 
indicated that he injured his shoulder after basic training 
and underwent surgery at a VA facility in June 1969.  

A VA gastrointestinal series in January 1992 revealed an 
incarcerated hiatal hernia of the entire stomach, including 
the duodenal bulb into the thorax. 

In March 1992, the RO granted service connection and assigned 
a noncompensable rating for a right eyebrow scar.  At a 
hearing in July 1992, the veteran testified that he had scars 
on his left forehead, and contended that the scars were 
disfiguring.  He stated that he injured his left shoulder in 
service and was told that x-rays did not reveal any shoulder 
abnormality.  It was thought that he had bursitis.  He 
underwent surgery at a VA medical facility after service, but 
continued to have problems with his shoulder and could not 
raise his left arm above his left shoulder.  In February 
1993, the RO granted service connection and assigned a 10 
percent rating for a hiatal hernia, and service connection 
and a separate, noncompensable rating for a left temple scar.  

On VA scar examination in November 1995, four separate, 
facial scars were observed by the examiner.  The first scar 
was one centimeter long, very faint, thin, linear and lateral 
to the right eyebrow.  It was less than 1 millimeter wide, 
with a minimal, insignificant depression.  The second scar 
was just above the right eyebrow, and was 4.5 centimeters 
long, 2 millimeters wide, and depressed between 1 and 2 
millimeters.  It was slightly irregular, but linear in shape.  
The third scar was on the left side, just below the middle 
part of the left eyebrow, 13 millimeters long, 1 millimeter 
wide, and minimally depressed to a depth of 1 millimeter.  
The scar was linear and slightly irregular.  The fourth scar 
was 3 centimeters long and extended from the lateral half of 
the left eyebrow 1 centimeter beyond the left margin of the 
left eyebrow.  The scar was slightly depressed, to the level 
of 1 millimeter.  All scars were non-adhering and non-tender.  
There was no ulceration, keloid formation, or inflammation, 
and the scars were smooth.  There was full range of facial 
motion and no evidence of functional impairment related to 
the scars.  The most visible scar was above the right 
eyebrow.  The other scars were less visible until within 
close proximity to the veteran.  The left shoulder scar was 
13 centimeters long and 7 centimeters wide.  It was smooth 
and basically flat and less than one millimeter of 
depression, and was on the anterior of the left shoulder.  
The scar was a surgical scar and there was no ulceration, 
keloid formation, tenderness, or adherence.  There was 
decreased range of left shoulder motion.  The diagnoses 
included facial scars secondary to shrapnel wounds, with no 
functional impairment and mild cosmetic effects, and left 
shoulder surgical scar with decreased range of motion.  The 
examiner opined that the scar itself was not the cause of 
limited left shoulder motion.  

On November 1995 VA orthopedic examination, the veteran's 
left shoulder abduction was to 120 degrees on the left, 
compared to 165 degrees on the right.  Extension was 110 
degrees on the left, 140 degrees on the right.  Internal 
rotation was 45 degrees on the left and 60 degrees on the 
right.  External rotation was 90 degrees bilaterally.  The 
diagnoses included status post left shoulder injury.  

On November 1995 VA psychiatric examination, the veteran 
reported that he continued to have difficulty with PTSD and 
consumed alcohol on an occasional basis.  The examiner noted 
that alcohol consumption appeared to be minimal and the 
veteran was intolerant of alcohol.  The diagnoses included 
PTSD and alcohol abuse, currently in remission.  The examiner 
opined that the veteran's presentation for PTSD alone was 
quite credible and he appeared to be much more industrially 
impaired than previously believed.  He was slightly limited 
socially, based on his own statements.  However, the 
veteran's capacity to interact with others and deal with the 
stress of work in general appeared to be markedly limited.  
The examiner specifically noted that there was no connection 
between the veteran's alcohol abuse and PTSD.  

On November 1995 VA gastrointestinal examination, the veteran 
complained of intermittent, upper abdominal, aching pains, 
occurring several times a day and several days a week.  His 
pain, even when severe, was relieved with Mylanta.  The 
examiner noted that there was no history of hematemesis or 
melena until recently.  The veteran complained of malaise and 
feeling generally weak.  He had experienced weight loss, but 
acknowledged that this was intentional.  He did not complain 
of loss of appetite.  The diagnoses were hiatal hernia by 
history and dyspepsia.  The physician indicated that a 
previous computed tomography (CT) scan had shown the stomach 
to be completely up in the posterior mediastinum.  

On March 1997 VA examination to evaluate the veteran's facial 
scars, there was no keloid formation, adherence, herniation, 
inflammation, swelling or change in vascular supply.  The 
scars did not appear to be tender or painful.  The examiner 
noted that the facial scarring may have been more pronounced 
and disfiguring at an earlier age, but the scars had blended 
with the veteran's face as he aged.  The scars were more 
apparent on physical examination than represented by 
photographs, but the photographs submitted were the best 
representations obtainable.  The examiner opined that the 
scars were at least moderately disfiguring, but there was no 
limitation of function of either eye or eyelid.  The 
musculature of the face was also well preserved, and it was 
noted that there was no limitation of function.  The 
diagnosis was history of shrapnel wound scarring, with 
minimal to moderate disfigurement persisting.  

On April 1998 VA psychiatric examination, the veteran 
reported he worked in a teletype machine factory after high 
school until he was drafted.  Following service, he returned 
to the same job for a year and a half.  He then opened a 
tavern and ran this business for two and a half years until 
financial difficulties brought the venture to an end.  He was 
then employed for approximately 12 years as a dock worker.  
He last worked in 1982, when he learned his job was being 
liquidated.  he had married three times and was living with 
his third wife, to whom he was married for 18 years.  They 
had two children, and the veteran had four stepsons.  He 
spent most of his time watching television.  He was a member 
of the Veterans of Foreign Wars of the United States (VFW) 
and attended VFW events every two to three months.  He had 
three good friends and many other friends as well.  He 
reported having flashbacks to his Vietnam service on a daily 
basis.  When asked to discuss this, he rather vaguely 
described intrusive memories, and said that these occurred 
every day.  He reported being irritable, and having insomnia 
and nightmares.  He said that Doxepin helped him sleep.  He 
had always been able to talk about Vietnam and sometimes 
watched war movies repeatedly.  He indicated that he was 
sometimes hyperalert and often felt nervous or tense during 
the day.  Although there were periods when his symptoms were 
less severe, the symptoms never completely went away.  There 
are periods when he was quite capable of working reasonably 
well in spite of his symptoms.  There were no delusions, 
hallucinations or any other gross psychotic symptoms, and no 
inappropriate behavior.  The veteran had suicidal thoughts, 
but had shown no suicidal behavior, plan or intent.  He 
reported a history of some aggressive behavior in the past, 
but he had no current intent to harm anyone.  His hygiene and 
other basic activities of daily living were intact, and he 
was well-oriented as to person, place, and time.  His memory 
was intact.  There were no signs of obsessive or ritualistic 
behavior interfering with his routine activities.  His flow 
of speech was within normal limits and there were no 
irrelevant, illogical or obscure speech patterns.  He did not 
display classic panic attacks.  He complained of being 
occasionally nervous and jumpy.  Depression did not appear to 
be a major problem.  He had some aggressive behavior, but no 
clear signs of impaired impulse control.  He declined to 
undergo additional diagnostic testing.  The global assessment 
of functioning score was 61.  The examiner noted that the 
veteran's problems with alcohol were simply not sufficient to 
explain his current level of symptomatology and adjustment 
difficulties.  

On April 1998 VA gastrointestinal and esophageal 
examinations, the veteran reported that he rarely vomited, 
less than once a month.  There was no hematemesis or melena.  
He complained of epigastric burning with reflux symptoms, 
which occurred if he ate too rapidly or had too large a meal.  
He had learned to eat more slowly and to eat smaller meals.  
He took Tagamet twice daily, and this helped control his 
symptoms.  There were no circulatory disturbances after meals 
and no hypoglycemic reactions.  He experienced occasional 
cramping in the left upper quadrant, relieved with Mylanta.  
His weight was 185 pounds, as compared with 188 pounds in 
July 1997.  There was no sign of anemia.  There was a 4 inch 
horizontal, non-adhering, nontender scar in the area of the 
mid-upper abdomen.  He had very mild epigastric tenderness, 
but there was no mass or megaly palpable.  The diagnosis was 
large, incarcerated hiatal hernia.  

Analysis

Service Connection for a Left Shoulder Disorder

The veteran's claim for service connection for a left 
shoulder disorder is "well-grounded" within the meaning of 
38 U.S.C.A. § 5107(a).  That is, it is plausible.  The Board 
is also satisfied that all relevant facts have been properly 
developed, and that no further development is required to 
comply with the duty to assist the veteran mandated by 
38 U.S.C.A. § 5107(a).  Service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  

The service medical records demonstrate that the appellant, 
who is a combat veteran, complained of left shoulder pain in 
service, in May 1968.  X-rays did not disclose any 
abnormality, and it was believed that he had traumatic 
bursitis.  VA medical records from May 1969 show that he 
complained of left shoulder pain of one year's duration 
(which would relate back to his May 1968 complaints in 
service) and exploratory surgery revealed a rotator cuff 
tear.  Subsequent VA examinations include diagnoses of status 
post left shoulder injury and limited range of shoulder 
motion.  

When, after consideration of all evidence and material of 
record there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  The veteran's testimony and written 
assertions that he sustained a left shoulder injury in 
service, that military medical personnel thought he had 
bursitis, and that x-rays showed no abnormality, are very 
credible and consistent with the evidentiary record.  
Clinical records show that he has chronic left shoulder 
disability which is deemed to be related to the injury in 
service.  Surgery was required in the first postservice year 
for complaints which were related to an injury one year 
earlier.  Since the evidence shows an injury in service, 
current left shoulder disability, and a nexus between the 
two, service connection for a left shoulder disorder is 
warranted. 

Increased Ratings Claims, General Considerations

The veteran's claims for increased ratings are "well-
grounded" within the meaning of 38 U.S.C.A. § 5107(a).  The 
United States Court of Veterans Appeals (Court) has held 
that, when a veteran claims a service-connected disability 
has increased in severity, the claim is well-grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Board is 
also satisfied that all relevant facts have been properly 
developed, and no further development is required to comply 
with the duty to assist the veteran mandated by 38 U.S.C.A. 
§ 5107(a).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

Hiatal Hernia

A 30 percent rating is warranted for a hiatal hernia with 
persistently recurring epigastric distress with dysphagia, 
pyrosis, and regurgitation accompanied by substernal or arm 
or shoulder pain, all of which is productive of a 
considerable impairment of health.  A 60 percent rating 
requires symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia or other symptom 
combinations productive of severe impairment of health.  Code 
7346. 

The most recent VA examination report shows that the veteran 
rarely vomits, and has not experienced a material loss of 
weight.  There was no hematemesis or melena, no anemia, and 
no symptom combinations productive of severe impairment of 
health.  The veteran's complaints of occasional epigastric 
burning have been considered.  These complaints neither 
satisfy, nor approximate the schedular criteria for a 30 
percent rating for a hiatal hernia.  The preponderance of the 
evidence is against the claim, and it must be denied.  

PTSD

The Court has held that, where a law or regulation changes 
after a claim has been filed or reopened, but before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply, unless 
Congress provided otherwise or permitted the Secretary of 
Veterans Affairs (Secretary) to do otherwise and the 
Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The Board notes that the regulations pertaining to 
ratings of psychiatric disabilities were revised effective 
November 7, 1996.  Therefore, the claim for an increased 
rating for PTSD must be evaluated under both the ratings 
criteria in effect prior to November 7, 1996 (the former 
criteria) and the criteria in effect since November 7, 1996 
(the current criteria) and the criteria most favorable to the 
veteran must be applied.  

Under the former criteria, a 30 percent rating is warranted 
where there is definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people.  The psychoneurotic symptoms result in such 
reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment.  A 50 percent rating requires that the ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired.  By reason of 
psychoneurotic symptoms, the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  Code 9411 (effective prior to 
November 7, 1996).  

In the November 1995 and April 1998 VA psychiatric 
examinations, the veteran's social impairment was 
characterized as only slightly limited.  On the most recent 
examination, in April 1998, he reported having several 
friends, including three good friends, and socializing at VFW 
events.  The March 1995 examination described the veteran's 
capacity to interact with others and to deal with the stress 
of work in general as markedly limited.  However, on the more 
recent April 1998 examination it was noted that his symptoms 
fluctuate and there are periods of time during which he is 
quite capable of working reasonably well despite his 
symptoms.  Reviewing the evidence in its entirety, the Board 
concludes that the psychoneurotic symptoms most nearly 
correspond to a finding of only definite, rather than 
considerable, social and industrial impairment under the 
former criteria.  

Under the current criteria, a 30 percent rating is warranted 
where there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
A 50 percent rating is warranted where there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- long-term memory 
(e.g., retention of only highly learned materia, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Code 9411 (effective from November 7, 1996).  

The Board notes that on April 1998 examination the flow of 
the veteran's speech was normal and there were no irrelevant, 
illogical or obscure speech patterns.  He complained that he 
is often nervous and tense during the day, but panic attacks 
were not reported.  He last worked in the 1980s and then his 
job was liquidated.  His memory was intact, and there were no 
findings of reduced reliability and productivity due to 
flattened affect, difficulty in understanding complex 
commands, and the other listed symptoms.  While social and 
industrial impairment due to PTSD is present, the evidence 
does not demonstrate that the symptoms of PTSD correspond to 
the requirements for a 50 percent rating under the current 
criteria.  As the preponderance of the evidence is against an 
increased rating for PTSD under both the former and the 
current criteria, the claim must be denied.  

Right Eyebrow and Left Temple Scars

A 10 percent rating is warranted for a moderate, disfiguring 
scar of the head, face or neck.  A 30 percent rating requires 
that such a scar be severe, especially if it produces a 
marked and unsightly deformity of the eyelids, lips, or 
auricles.  The 10 percent rating may be increased to 30 
percent or the 30 percent rating may be increased to 50 
percent if there is marked discoloration, color contrast, or 
the like in addition to tissue loss and cicatrization.  Code 
7800.  

The most recent medical evidence, from the March 1997 VA 
examination, shows that the veteran's facial scars are 
moderate, but are not severe, and there is no marked and 
unsightly deformity of the eyelids, lips, or auricles so as 
to warrant a 30 percent rating.  There is no marked 
discoloration, color contrast, or the like in addition to 
tissue loss and cicatrization to warrant a higher rating.  
The examiner specifically noted that there was no limitation 
of function of the veteran's eyes, eyelids, or the 
musculature of the face to permit a higher rating under Code 
7805.  The Board finds that a rating in excess of 10 percent 
is not warranted under any of the applicable disability 
codes.  As the preponderance of the evidence is against an 
increased rating for right eyebrow and left temple scars, the 
claim must be denied.  


ORDER

Service connection for a left shoulder disorder is granted.  
Increased ratings for a hiatal hernia, PTSD, and right 
eyebrow and left temple scars are denied.  


		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date that appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.  

- 12 -


